Citation Nr: 1401194	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-44 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for post-panniculectomy residual scars.

2.  Entitlement to an initial rating in excess of 30 percent for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active service from October 2005 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The current appeal was processed as part of the Virtual VA system. 

The issue of entitlement to an initial rating in excess of 30 percent for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The panniculectomy scar along the Veteran's waistline is painful when touched; the scars are not deep, and cover an area of 67 square centimeters.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for post-panniculectomy residual scars have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 7800-7805 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Scars are rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 (for scars of the head, face, and neck), and Codes 7801-7805 (for scars not of the head, face, and neck).  As the Veteran's claim is for panniculectomy scars of the trunk, he could merit a compensable claim if the scars are deep and nonlinear and cover an area of at least 77 square centimeters (Diagnostic Code 7801); are superficial and nonlinear and cover an area greater than 929 square centimeters (Diagnostic Code 7802); or are unstable or painful (Diagnostic Code 7804).  

The Veteran underwent an examination for his scars in July 2009.  The examiner noted two scars; the first, linear and 59 centimeters by 1 centimeter, and the second, a round scar, circumnavigating his umbilicus, 8 centimeters by 1 centimeter.  Both scars were the result of a panniculectomy.  The examiner noted that the scars were not painful.  They were level, without skin breakdown, and there was no inflammation, edema, or keloid scarring.  The scars were both disfiguring and elevated, with abnormal texture, irregular, atrophic, and hyperpigmented.  The scars were without limitation of motion or function, and were not adherent, indurated, or inflexible.  There was no underlying soft tissue loss.

In his November 2010 substantive appeal, the Veteran stated that on his flank, one of the scars has a "nub" of scarred tissue that is painful when touched.  He also asserted that his waistline scar was an "indentation" scar.

Initially, the Board finds the Veteran's statements regarding his scar symptomatology both competent, Layno v. Brown, 6 Vet. App. 465, 470 (1994), and credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Despite the examiner's finding that the scars were not painful, the Veteran indicates that one of his scars is painful.  That evidence is sufficient to grant a 10 percent rating for his panniculectomy scars under 38 C.F.R. § 4.118, Diagnostic Code 7804.  See 38 C.F.R. § 4.3 (providing that where a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant).

The evidence does not support a higher rating, or a separate rating under any of the other scar criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Although one of the two scars is nonlinear, the scars are not deep (per Diagnostic Code 7801 Note 1, a deep scar is one associated with underlying soft tissue damage), and even considered together, the scars do not cover an area of at least 77 square centimeters.   38 C.F.R. § 4.118, Diagnostic Code 7801.  

There is no suggestion that the Veteran's scars are not adequately contemplated by the rating schedule; a referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

Entitlement to an initial 10 percent rating for post-panniculectomy residual scars, and no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran's claim for an increased rating for obstructive sleep apnea must be remanded to obtain VA treatment records, and to provide a new examination.  Regarding the records, there are numerous references in the Virtual VA record indicating that the Veteran was referred to the sleep clinic to determine whether a continuous positive airway pressure (CPAP) machine was necessary to treat his sleep apnea, including a reference that a March 2011 sleep clinic study was scheduled.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Even if the Veteran has not yet been treated with a CPAP machine, VA must provide a new examination to determine whether that form of treatment is necessary or warranted, as a September 2009 sleep study indicated that a CPAP machine was a potential treatment option for the Veteran.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Virtual VA claims file all VA medical records relevant to the treatment of the Veteran's obstructive sleep apnea diagnosis.

2.  Schedule the Veteran for a VA sleep disorders examination.  The examiner is to be provided access to a copy of this remand, and Virtual VA.  In accordance with the latest worksheets for rating sleep disorders the examiner is to establish the extent of the disability.  Even if the Veteran has not yet been prescribed a CPAP machine or similar treatment, the examiner should opine as to whether his condition requires such treatment.  A complete rationale for any opinions expressed must be provided.

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and the representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


